 


109 HR 3693 IH: Secure the Outside Perimeter (STOP) Act of 2005
U.S. House of Representatives
2005-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3693 
IN THE HOUSE OF REPRESENTATIVES 
 
September 7, 2005 
Mr. Price of Georgia introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To require the Secretary of Homeland Security to prevent all unlawful entries into the United States by January 1, 2007, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Secure the Outside Perimeter (STOP) Act of 2005.  
2.Elimination of all unlawful entries into the United States 
(a)In generalNot later than January 1, 2007, the Secretary of Homeland Security, using such means as the Secretary deems necessary, shall prevent all illegal border crossings into the United States. 
(b)WaiverThe provisions of all laws of the United States, including the Endangered Species Act of 1973 and the National Environmental Policy Act of 1969, are waived to the extent that the Secretary of Homeland Security determines necessary to carry out subsection (a). 
(c)ReportNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of Homeland Security shall submit a report to the Congress on the steps the Secretary is taking to carry out subsection (a), and the progress being made towards full implementation of such subsection.  
 
